DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “operating an apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of build material which can be consolidated by means of an energy beam, characterized in that at least one energy beam is guided along at least one track segment in the build plane based on irradiation data generated based on a space-filling curve”. This limitation, as drafted, is a process or function that, under its broadest reasonable interpretation, convers performance of the limitation in the mind. For example, guiding along the at least one 
This judicial exception is not integrated into a practical application because it doesn’t impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claims 1, 10, 11, and 12.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov et al. [Pavlov] (US PGPub 2018/0345409) in view of Own et al. [Own] (US PGPub 2019/0287759).

As to claim 1
Pavlov discloses a method for operating an apparatus (AM printer 106, see Fig. 1) for additively manufacturing three-dimensional objects (objects 102, see Fig. 1) by means of successive layerwise selective irradiation and consolidation of layers of a build material (metal powder; see paragraph 0029, line 8) which can be consolidated by means of an energy beam (beam emitters 134, 135, 136, 137; see Fig. 1), characterized in that at least one energy beam (beam emitters 134, 135, 136, 137; see Fig. 1) is guided along at least one track segment (track systems 171, see Figs. 1, 2, and 5-10) in the build plane based on irradiation data (see paragraph 0034, lines 2-5). 
Though Pavlov discloses guiding the track segment in the build plane based on irradiation data; Pavlov fails to specifically disclose guiding the track segment in the build plane based on irradiation data generated based on a space-filling curve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlov’s invention with Own’s in order to control the beam emitters/track systems based on a space-filling curve, since doing so would achieve progressively finer detail over time (see Own paragraph 0160, lines 7-8).As to claim 5
Own discloses the method according to claim 1, characterized in that as space-filling curve a Hilbert-curve and/or a Peano-curve and/or an H-tree and/or a Z-curve and/or an E-curve and/or a Sierpinski curve is used (see paragraph 0160, lines 4-7). As to claim 6
Pavlov discloses the method according to claim 1, characterized by generating irradiation data based on the space-filling curve for at least one region to be irradiated dependent on at least one structure parameter of the region, in particular the size and/or the shape of the region (see paragraph 0037, lines 1-13). As to claim 7
Pavlov discloses the method according to claim 6, characterized by generating irradiation data based on the space-filling curve for at least one region comprising a core region and/or at least one region that is free of filigree structures (see paragraph As to claim 8
Pavlov and Own disclose the method according to claim 1, characterized by generating at least one track segment (13, 16-18) based on the space-filling curve with a defined track width of the at least one track segment (13, 16-18) dependent on a parameter of the energy beam (4), in particular a spot size (see Pavlov paragraph 0035, lines 1-16). As to claim 9
Pavlov and Own disclose the method according to claim 1, characterized by guiding the at least one energy beam (4) along the at least one track segment (13, 16-18) based on the space-filling curve, so as to generate a defined, in particular uniform, temperature distribution in the build material layer (see Pavlov paragraph 0004, lines 4-7 and Own paragraph 0180, lines 1-5). As to claim 10
Pavlov discloses a method for generating irradiation data for an apparatus (AM printer 106, see Fig. 1) for additively manufacturing three-dimensional objects (objects 102, see Fig. 1) by means of successive layerwise selective irradiation and consolidation of layers of a build material (metal powder; see paragraph 0029, line 8) which can be consolidated by means of an energy beam (beam emitters 134, 135, 136, 137; see Fig. 1), which irradiation data comprise at least one track segment (track 
Though Pavlov discloses guiding the track segment in the build plane based on irradiation data; Pavlov fails to specifically disclose guiding the track segment in the build plane based on irradiation data generated based on a space-filling curve.
Own discloses a method of operating an apparatus wherein an energy beam (beam scanners; see paragraph 0160, line 2) is controlled based on a space-filling curve (see paragraph 0160, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlov’s invention with Own’s in order to control the beam emitters/track systems based on a space-filling curve, since doing so would achieve progressively finer detail over time (see Own paragraph 0160, lines 7-8).As to claim 11
Pavlov discloses a control unit (control system 104, see Fig. 1) for generating or receiving irradiation data, in particular for an apparatus (AM printer 106, see Fig. 1) for additively manufacturing three-dimensional objects (objects 102, see Fig. 1) by means of successive layerwise selective irradiation and consolidation of layers of a build material (metal powder; see paragraph 0029, line 8) which can be consolidated by means of an energy beam (beam emitters 134, 135, 136, 137; see Fig. 1), which irradiation data comprise at least one track segment (track systems 171, see Figs. 1, 2, and 5-10) along which the energy beam is guided across a build plane, characterized in 
Though Pavlov discloses guiding the track segment in the build plane based on irradiation data; Pavlov fails to specifically disclose guiding the track segment in the build plane based on irradiation data generated based on a space-filling curve.
Own discloses a control unit for generating or receiving irradiation data, in particular for an apparatus wherein an energy beam (beam scanners; see paragraph 0160, line 2) is controlled based on a space-filling curve (see paragraph 0160, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlov’s invention with Own’s in order to control the beam emitters/track systems based on a space-filling curve, since doing so would achieve progressively finer detail over time (see Own paragraph 0160, lines 7-8).As to claim 12
Pavlov discloses an apparatus (AM printer 106, see Fig. 1) for additively manufacturing three-dimensional objects (objects 102, see Fig. 1) by means of successive layerwise selective irradiation and consolidation of layers of a build material (metal powder; see paragraph 0029, line 8) which can be consolidated by means of an energy beam (beam emitters 134, 135, 136, 137; see Fig. 1), which apparatus comprises a control unit (control system 104, see Fig. 1) adapted to generate or receive irradiation data, in particular a control unit according to claim 11, which irradiation data comprise at least one track segment (track systems 171, see Figs. 1, 2, and 5-10) along 
Though Pavlov discloses guiding the track segment in the build plane based on irradiation data; Pavlov fails to specifically disclose guiding the track segment in the build plane based on irradiation data generated based on a space-filling curve.
Own discloses a an apparatus wherein an energy beam (beam scanners; see paragraph 0160, line 2) is controlled based on a space-filling curve (see paragraph 0160, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlov’s invention with Own’s in order to control the beam emitters/track systems based on a space-filling curve, since doing so would achieve progressively finer detail over time (see Own paragraph 0160, lines 7-8).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pavlov nor Own, either individually or in combination, teach defining a track area for at least one region of at least one layer that is to be irradiated; filling the track area with at least one track segment based on a space-filling curve; and generating the intersection between the at least one region and the track area. Accordingly, dependent claim 2 and the claims that depend from it contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115